Citation Nr: 1507289	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  09-40 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to November 1970.  He died in January 2008.  The Appellant is the Veteran's surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Appellant testified at a February 2011 hearing at the RO, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In August 2011, and again in July 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  The file has been returned to the Board for further appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.

REMAND

The Appellant is seeking service connection for the cause of the Veteran's death.  Her husband, the Veteran, died in January 2008.  In August 2011 and July 2012, the Board remanded the Appellant's claim, in part, to obtain medical opinions addressing the determinative issues relating to the cause of the Veteran's death.  However, the opinions appear inadequate to resolve this claim, such that the Board must find that the requested development was not substantially completed.  Presently, an additional remand is necessary to ensure that the AOJ substantially complies with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders). 
To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or, as relevant here, contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  Relevant to this appeal, a contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

The Veteran's death certificate states that the immediate cause of death was gastrointestinal bleeding.  Underlying causes of death included esophageal varices and cirrhosis of the liver.  The Appellant contends the Veteran's death was caused by his service-connected PTSD (rated 50 percent) and/or diabetes (rated 20 percent).  In particular, she asserts that the Veteran self-medicated his service-connected PTSD symptoms with excessive alcohol use for many years, resulting in the subsequent diagnosis of liver cirrhosis, which in turn allegedly caused the gastrointestinal bleeding and esophageal varices that caused the Veteran's death.

In its prior remands, the Board found that the available medical opinions regarding any potential relationship between the Veteran's PTSD and alcohol use were inadequate.  First, in April 2008, a VA psychologist provided an initial VA opinion that it was less likely than not that the Veteran's alcohol use was caused by or a result of his service-connected PTSD.  This opinion was inadequate because it appears to mainly consider the Veteran's alcohol use during the time that he was service connected for PTSD, i.e., since April 2002.  In a July 2009 addendum opinion, the April 2008 VA psychologist noted that there was no documentation that the Veteran drank heavily or daily, and opined that it was less likely than not that the Veteran's PTSD caused heavy daily alcohol use.  However, the July 2009 addendum opinion was inadequate in that the psychologist only considered treatment records dated from 2000 to 2008.  

The Board found that neither the April 2008 or July 2009 VA opinions considered the Veteran's entire history of PTSD, which was initially diagnosed in 1991, or his reports of alcohol abuse dating since his military service.  The Board also noted that the opinions did not consider the Appellant's competent and credible statements regarding her observations of the Veteran's drinking habits.  Specifically, she asserted that the Veteran drank on a daily basis to self-medicate his symptoms of PTSD.  She noted that even in the face of a possible transplant, he could not have just one drink.  See November 2008 Appellant statement.  Also, she asserted that "[l]ike most addicted individuals, he minimized his alcohol consumption" and "I know he drank to forget and suppress memories of Vietnam. . . . ."  October 2009 substantive appeal (VA Form 9).  In another November 2008 statement, the Appellant said, "he was never free of alcohol, even though he tried to drink, he would always relapse."  Moreover, neither opinion addressed whether or not the Veteran's alcohol abuse was aggravated by his service-connected PTSD.  Because these opinions were insufficient, the Board's July 2012 remand instructed the AOJ to obtain a new opinion addressing these issues, after an opinion was not obtained pursuant to the Board's August 2011 remand instructions.  

On remand, the AOJ initially obtained a medical opinion in August 2012 by a VA physician's assistant, who opined against the possibility that PTSD caused his alcoholism, and against the notion that his death was due to alcoholic etiology, but instead due to a congenital deformation.  However, this opinion is grossly inadequate, in that it does not explain what medical data supports the finding of a congenital condition and it is also unclear whether the VA physician's assistant had reviewed the claims file in forming such negative opinion.  Rather, it appears the clinician reviewed only one mental health treatment note.  Inadequate medical opinions include opinions that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This prompted the AOJ to seek another medical opinion from this VA physician's assistant, inclusive of claims file review.  

Subsequently, the AOJ obtained a VA medical opinion in September 2012 by the same VA physician's assistant, who reviewed the Veteran's claim file and opined against the claim.  The VA physician's assistant commented upon the Veteran's history of alcohol abuse with the following:  "The patient had a greater than ten year history of alcohol abuse. . . .  The patient's wife claims that his drinking habits were due to his PTSD.  I do not believe that the patient's death was due to his PTSD, nor was his PTSD responsible for his alcohol intake at the time.  The patient's mental health notes state that his PTSD was stable on the use of Prozac 20 mg two tablets p.o. daily."  Also, the VA physician's assistant stated that "The patient's records do not reveal the patient was seeing the Mental Health Clinic frequently, nor has he had admissions due to exacerbations of his PTSD.  The patient's records do not reveal that the patient continued to drink solely because of his PTSD, but rather, this had become a significant habit and his addiction to alcohol is well known."  Finally, the VA physician's assistant concluded, "I do not believe that his PTSD caused his alcohol usage and thus GI bleed and death.  Furthermore, I do not find that his PTSD aggravated his alcohol abuse."  

It is not clear that the September 2012 VA physician's assistant actually considered the Appellant's lay statements regarding the Veteran's drinking habits as competent and credible, as it appears the physician's assistant instead summarily dismissed the Appellant's statements.  Indeed, the opinion is partially inadequate because of its failure to consider the Appellant's competent and credible statements regarding her observations of the Veteran's drinking habits, especially as instructed to do so by prior Board remands.  See 38 C.F.R. § 3.159(a)(2).  Rather, the VA physician's assistant's own conclusion that PTSD was not responsible for the Veteran's alcohol intake at the time of death appears to lack a clear rationale.  For instance, the VA physician's assistant cites a finding that the Veteran's PTSD was stable while on medication, although this finding does not necessarily preclude or address any etiological link between PTSD and alcohol abuse.  

In addition, the September 2012 VA physician's assistant cited that "[t]he patient's records do not reveal that the patient continued to drink solely because of his PTSD, but rather, this had become a significant habit and his addiction to alcohol is well known."  However, the VA physician's assistant did not address the requested inquiry by the Board's prior remand.  As specifically directed by the Board's July 2012 remand instructions, the VA physician's assistant should have answered whether the Veteran's service-connected PTSD caused or contributed substantially or materially to cause his death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  Rather, here, the September 2012 VA physician's assistant apparently did not consider whether the Veteran's PTSD was a contributory cause of death, but limited the inquiry to whether the PTSD was the sole cause of his death.  Similarly, there is no stated rationale for the negative medical opinion against the possibility that PTSD aggravated the Veteran's alcohol use.

The manner of the September 2012 VA physician's assistant's conclusion suggests that the clinician did not address the evidence on the "at least as likely as not" (i.e., a 50 percent or greater probability) standard on whether the Veteran's service-connected PTSD caused alcoholism, although specifically instructed by the Board to do so in its July 2012 remand instructions.  In fact, it is not clear on the basis of which evidentiary standard, if any, the VA physician's assistant formed the negative opinion, "I do not believe that his PTSD caused his alcohol usage and thus GI bleed and death.  Furthermore, I do not find that his PTSD aggravated his alcohol abuse."  (emphasis added.)

Consequently, the September 2012 VA medical opinion that was obtained on remand is inadequate, in that it provided unsupported conclusions and findings that were not responsive to the Board's opinion request.  See Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, another medical opinion is necessary to resolve this case.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's entire claims file (to include a complete copy of this REMAND and all records available on Virtual VA or VBMS) to an appropriate VA medical specialist (or medical specialists, if referral to more than one specialist is deemed necessary based on the nature of the opinions requested) to obtain an opinion as to the relationship, if any, between the Veteran's death and his service-connected PTSD.  

In providing the opinions requested below, the reviewer(s) should consider the Veteran's entire history of PTSD, which was initially diagnosed in 1991, and his reports of alcohol abuse since his military service.  The reviewer(s) should also consider the Appellant's competent and credible statements regarding her observations of the Veteran's drinking habits.

The reviewer(s) should render opinions on the following questions:  

A)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD, jointly or with some other condition, was the immediate or underlying cause of death or was etiologically related thereto, or, that the Veteran's service-connected PTSD caused or contributed substantially or materially to cause his death, or aided or lent assistance to the production of death? 

B)  1) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused alcoholism?

2) If the reviewer determines that PTSD did not cause alcoholism, then is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD aggravated (permanently increased in severity) alcoholism? 

C)  If the reviewer(s) finds that the Veteran's service-connected PTSD caused or aggravated alcoholism, then is it at least as likely as not (i.e., a 50 percent or greater probability) that alcoholism caused cirrhosis of the liver?

D)  If the reviewer(s) finds that it is at least as likely as not that the Veteran's service-connected PTSD caused or aggravated alcoholism and subsequently led to cirrhosis of the liver, the reviewer(s) should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that cirrhosis of the liver contributed substantially or materially to the Veteran's death, or aided or lent assistance to the production of his death?  
A complete rationale for any opinion rendered must be provided.  If the reviewer(s) cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required. 

2.  Then readjudicate the claim in light of any additional evidence.  If the benefit sought on appeal remains denied, send the Appellant and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

